Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, et al., US 2009/0138138 A1, in view of Hamann, et al., US 2014/0320607 A1.
As per Claim 31, Ferren teaches a computer-implemented method for controlling landing of a movable object (¶¶ 37-39), comprising: 
receiving a request to land the movable object on a surface (¶ 45; in a “designated landing zone”); and
in response to the request, obtaining a depth map of the surface (¶¶ 57-58), each pixel of the depth map corresponding to a portion of the surface (¶¶ 57, 77). 
Ferren does not expressly teach controlling the movable object to land based on flatness or tilt of the depth map.  Hamann teaches controlling the movable object to land based on flatness or tilt of the depth map (¶¶ 62-63; as measured from surface photographs).  At the time of the invention, a person of skill in the art would have found it obvious to operate the landing system of Ferren with aid from the camera system of Hamann in order to keep sunlight from entering the camera and interfering with image quality.
As per Claim 32, Ferren teaches that obtaining the depth map of the surface comprises: performing a stereo matching on images captured by two cameras at the same time or two sequential images captured by a single camera (¶¶ 57-58).
As per Claim 33, Ferren teaches that a distance sensor is used to obtain the depth map of the surface (¶¶ 48, 77).
As per Claim 34, Ferren does not expressly teach: determining a fitting plane based on position information and depth information of each pixel in the depth map; determining the flatness as a deviation of the depth map from the fitting plane; and determining the tilt of the depth map based on an angle between a normal vector normal to the fitting plane and a gravity vector extending in a direction of gravity.  Hamann teaches: 
determining a fitting plane based on position information and depth information of each pixel in the depth map (¶¶ 34-35, 52); 
determining the flatness as a deviation of the depth map from the fitting plane (¶¶ 61-62); and 
determining the tilt of the depth map based on an angle between a normal vector normal to the fitting plane and a gravity vector extending in a direction of gravity (¶ 51).  
See Claim 31 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 35, Ferren teaches that controlling the movable object to land based on the flatness or tilt of the depth map comprises: 
determining whether the surface meets one or more landing conditions based on the flatness or tilt of the depth map (¶¶ 59, 61, 63); and 
controlling the movable object to stop landing when the one or more landing conditions are not met (¶¶ 75-77; after analyzing the terrain, and if slope limits are exceeded).
As per Claim 36, Ferren teaches that controlling the movable object to stop landing comprises: guiding the movable object to another location to identify a possible landing site (¶¶ 45, 48).
As per Claim 37, Ferren teaches that controlling the movable object to land based on the flatness or tilt of the depth map further comprises: controlling the movable object to continue landing when the one or more landing conditions are met (¶¶ 75-77).
As per Claim 38, Ferren further teaches: controlling the movable object to descend to a predetermined height before obtaining the depth map (¶¶ 59; e.g., “at 50 feet altitude”).
As per Claim 39, Ferren teaches that the depth map is obtained based on an image captured by a bottom-viewing camera when the movable object is at the predetermined height (¶¶ 84-85, 93-94).
As per Claim 40, Ferren teaches that the predetermined height is determined based on a pixel resolution of the bottom-viewing camera.
As per Claim 41, Ferren teaches an unmanned aerial vehicle (UAV) apparatus (¶ 37), comprising: 
a plurality of motors (¶ 61); 
a plurality of propellers (¶ 6; as pictured on helicopter 12 of Figure 1); 
a controller programmed with instructions (¶ 41) that, when executed: receive a request to land the UAV apparatus on a surface (¶ 45; in a “designated landing zone”); 
in response to the request, obtain a depth map of the surface (¶¶ 57-58), each pixel of the depth map corresponding to a portion of the surface (¶ 57, 77).  
Ferren does not expressly teach controlling the UAV apparatus to land based on flatness or tilt of the depth map.  Hamann teaches controlling the movable object to land based on flatness or tilt of the depth map (¶¶ 62-63; as measured from surface photographs).  See Claim 31 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 42, Ferren teaches that obtaining the depth map of the surface comprises: performing a stereo matching on images captured by two cameras at the same time or two sequential images captured by a single camera (¶¶ 57-58).
As per Claim 43, Ferren teaches that a distance sensor is used to obtain the depth map of the surface (¶¶ 48, 77).
As per Claim 44, Ferren does not expressly teach that the instructions, when executed: determine a fitting plane based on position information and depth information of each pixel in the depth map; determine the flatness as a deviation of the depth map from the fitting plane; and determine the tilt of the depth map based on an angle between a normal vector normal to the fitting plane and a gravity vector extending in a direction of gravity.  Hamann teaches that the instructions, when executed: 
determine a fitting plane based on position information and depth information of each pixel in the depth map (¶¶ 34-35, 52); 
determine the flatness as a deviation of the depth map from the fitting plane (¶¶ 61-62); and 
determine the tilt of the depth map based on an angle between a normal vector normal to the fitting plane and a gravity vector extending in a direction of gravity (¶ 51).  
See Claim 31 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 45, Ferren teaches that controlling the UAV apparatus to land based on the flatness or tilt of the depth map comprises: 
determining whether the surface meets one or more landing conditions based on the flatness or tilt of the depth map (¶¶ 59, 61, 63); and 
controlling the UAV apparatus to stop landing when the one or more landing conditions are not met (¶¶ 75-77; after analyzing the terrain, and if slope limits are exceeded).
As per Claim 46, Ferren teaches that controlling the UAV apparatus to stop landing comprises: guiding the UAV apparatus to another location to identify a possible landing site (¶¶ 45, 48).
As per Claim 47, Ferren teaches that controlling the UAV apparatus to land based on the flatness or tilt of the depth map further comprises: controlling the UAV apparatus to continue landing when the one or more landing conditions are met (¶¶ 75-77).
As per Claim 48, Ferren teaches that the instructions, when executed: control the UAV apparatus to descend to a predetermined height before obtaining the depth map (¶¶ 59; e.g., “at 50 feet altitude”).
As per Claim 49, Ferren teaches that the depth map is obtained based on an image captured by a bottom-viewing camera when the UAV apparatus is at the predetermined height (¶¶ 84-85, 93-94), wherein the predetermined height is determined based on a pixel resolution of the bottom-viewing camera (¶ 81).
As per Claim 50, Ferren teaches a non-transitory computer-readable medium storing instructions (¶ 67) that, when executed, cause one or more processors to perform a method for controlling landing of a movable object (¶ 77), the method comprising: 
receiving a request to land the movable object on a surface (¶ 45; in a “designated landing zone”); and
in response to the request, obtaining a depth map of the surface (¶¶ 57-58), each pixel of the depth map corresponding to a portion of the surface (¶¶ 57, 77).  
Ferren does not expressly teach controlling the movable object to land based on flatness or tilt of the depth map.  Hamann teaches controlling the movable object to land based on flatness or tilt of the depth map (¶¶ 62-63; as measured from surface photographs).  See Claim 31 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661